COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-07-360-CV
 
 
MIKE
BISMAR, M.D.                                                           APPELLANTS
AND
HISHAM BISMAR, M.D.
 
                                                   V.
 
DOROTHY
A. MOREHEAD, VAUGHN R.                                   APPELLEES
MOREHEAD
AND JAMES P. MOREHEAD, III, 
INDIVIDUALLY
AND AS HEIRS AT LAW OF 
GLORIA
MOREHEAD, DECEASED
 
                                               ----------
            FROM THE 348TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




We have considered AAppellant Hisham Bismar, M.D.=s Motion To Dismiss Appeal.@  It is the court=s opinion that the motion should be granted; therefore, we dismiss the
appeal of appellant Hisham Bismar, M.D.  See
TEX. R. APP. P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled AMike Bismar, M.D. v. Dorothy A. Morehead, Vaughn R. Morehead and James
P. Morehead, III, Individually and as Heirs at Law of Gloria Morehead,
Deceased.@
Appellant Hisham Bismar, M.D. shall bear his costs of appeal, for
which let execution issue.
 
PER
CURIAM       
 
 
PANEL
D:  CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
DELIVERED:  November 21, 2007




[1]See Tex. R. App. P. 47.4.